DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate”.
Regarding Claim 1, Huang et al. teaches directing and scanning a greater than 90W power inert plasma beam for modification of PET films (Paragraph 3.3. and Figure 4) with exposure times of 10-600s (Paragraph 3.1 and Figure 2) to form a treated substrate surface. Regarding Claim 1, the limitations of a bioprocess system use have been considered, but read broadly on an intended use and do not materially affect the claimed process.
Regarding Claims 2, Huang et al. teaches 120-220W (Paragraph 3.3. and Figure 4).
Regarding Claims 3-5, Huang et al. teaches moving the plasma beam over part of the surface and moving one of the plasma and surface relatively.
Regarding Claim 6, Huang et al. teaches inert gas selected from helium, neon, argon, krypton, xenon and radon (Section 2.1).
Regarding Claim 7, Huang et al. teaches exposing 0.5 to 5 min (10-600 sec).
Regarding Claim 8, Huang et al. teaches a substrate positioned on a support (Figure 1).
Regarding Claim 12, Huang et al. teaches flowing inert gas to an electrode of a plasma generator.
Regarding Claims 13, Huang et al. teaches the same method of plasma treatment and the properties off the treated polymer are expected to be the same or else are the result of essential limitations which have not been claimed.
Regarding Claims 14 and 15, Huang et al. teaches a rotating plasma jet 200rpm (Paragraph 2.1) such that for exposure 10-600 sec such that the number of scans may vary from 33.3 to 1998 and therefore greater than 10 scans, greater than 80 scans such as 20-90 scans is disclosed with sufficient specificity to be anticipated. Further the result effective variable would have been obvious to optimize absent a showing of unexpected results.
Regarding Claims 16, Huang et al. teaches a treated flexible polymer substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate” in view of US 2013/0022752 to Antonakis.
Regarding Claims 9-11, as applied above, Huang et al. teaches the method of the invention substantially as claimed, but does not expressly teach a spool for the substrate. However, the use of a spool for plasma treatment of a substrate is old and well known in the art. For example, Antonakis teaches a spool for atmospheric plasma processing (Figure 3 and related discussion). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a spool in order to process a continuous substrate with predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. “Contact angle analysis of low-temperature cyclonic atmospheric pressure plasma modified polyethylene terephthalate” in view of US 2013/0302894 to Bekele et al.
Regarding Claims 25-27, as applied above, Huang et al. teaches the method of the invention substantially as claimed including treatment of biocompatible films such as PET in atmospheric plasma, but does not expressly teach a bioprocess bag system configured for culturing cells. However, the use of the biocompatible films in bioprocess
containment for cells is well-known in the art, for example, Bekele et al. teaches a method of treating a flexible polymer substrate such as PET in atmospheric plasma comprising establishing a plasma and directing the plasma at the substrate (Paragraph 86).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a plasma treatment as shown by Huang et al. in order to process a flexible polymer substrate in order to produce a bioprocess bag system configured for culturing cells with predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,170,980. 
Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of the conflicting Patent teaches all of the essential limitations of Claim 1 of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0113867 to Duan et al. teaches treating flexible polymer substrate by establishing atmospheric pressure plasma beam from an inert as using a power greater than 90W (Paragraph 24), directing the beam from outlet toward the substrate, and scanning the beam over a portion of the substrate to form a treated surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716